Citation Nr: 1761047	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  15-01 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from March 1961 to March 1964.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

The Veteran indicated in a December 2014 VA Form 9 that he wished to testify at a videoconference hearing.  However, in a January 2015 correspondence, the Veteran notified VA that he wanted to cancel the hearing.  Therefore, his request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2017).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence shows that the Veteran's hearing loss did not manifest in service or within the one year presumptive period and is unrelated to any noise exposure during active duty service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In September 2012, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  

Legal Principles and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease such as sensorineural hearing loss is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran in this case contends that his hearing loss is the result of in-service noise exposure, including acoustic trauma from shooting rifles in target practice and during basic training.  In this regard, his DD-214 indicates that his decorations include an Expert (Rifle M14) award.  His occupational specialty was ammunition storage specialist.

A January 2013 VA examination shows that the auditory thresholds at 3000 and 4000 Hertz were greater than 40 decibels bilaterally.  He has therefore met the current disability requirement.  38 C.F.R. § 3.385 (2017).  The dispositive issue is thus whether this hearing loss is related to service.

Service treatment records show that upon entrance in March 1961, only a whispered voice test was conducted which was 15/15 bilaterally; no hearing loss defects were noted.  At separation in January 1964, the Veteran denied ear, nose and throat problems.  Whispered voice testing was not conducted but audiometric testing revealed the following, with puretone thresholds recorded in decibels:


250
500
1000
2000
3000
4000
6000
8000
RIGHT
-10
-10
-10
-10
-
-5
-
-5
LEFT
-10
-10
-5
-5
-
-5
-
-5

The separation examination did not indicate whether the audiometric testing was conducted according to the American Standards Association (ASA) standards or International Standards Organization - American National Standards Institute (ISO-ANSI) standards.  Current Board policy provides that where it is unclear which standards were used, for testing conducted prior to January 1, 1967, the assumption is that the ASA standard was employed.

In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data.  After a conversion to ISO-ANSI standards, the January 1964 audiogram is as follows:


250
500
1000
2000
3000
4000
6000
8000
RIGHT
5
5
0
0
-
0
-
5
LEFT
5
5
5
5
-
0
-
5

Post-service evidence includes a number of hearing tests conducted by the Veteran's employer, Briggs and Stratton.  The earliest of these, a November 1974 record, shows that the Veteran denied ever having experienced head noise or running ear, and denied that he had ever been to a doctor for ear trouble.  He reported that he used firearms when he went hunting although the frequency was not indicated.  Next to the prompt "Last Three Employers," the technician wrote, "ear protection - not required - wears cotton @ times."  ANSI audiometric testing revealed the following:


250
500
1000
2000
3000
4000
6000
8000
RIGHT
15
15
10
5
25
30
55
50
LEFT
20
5
5
5
45
50
45
45
Subsequent evidence includes regular audiometric testing from Briggs and Stratton through March 1995 which shows continued hearing loss.  Records of testing conducted in March 1981 and March 1982 indicates that the Veteran reported using DeciDamp ear plugs.

A November 1997 industrial history hearing assessment notes that the Veteran's hearing loss was progressive and not of sudden onset.  It further noted that the Veteran worked at his job for 31 years but retired in 1995, with 26 of those years working in machine setup.  It noted that he used ear plugs for hearing protection for approximately 15 years.  Noise history included hunting for deer once per year using one to three shells but no trap, skeet or target shooting.  He also reported occasional noise exposure from chain saws of approximately 10 minutes duration at a time.  The Veteran denied noise exposure from power tools, snowmobile, motorcycle, tractor/farm equipment or fireworks.

A January 1998 letter addressed to the Veteran from the director of worker's compensation and medical service of Briggs and Stratton advises him that, "Upon review of audiological test results submitted, it has been determined that you have sustained no compensable occupational hearing loss."

In an October 2012 correspondence, the Veteran's wife states that she met him right after he left service and that he always had trouble hearing.

At the January 2013 VA examination, after examining the Veteran and reviewing the claims file, the examiner opined that it was less likely as not that the Veteran's current hearing loss was the result of military service.  The examiner noted that the Veteran's hearing was normal upon entrance into service and at separation.  Significantly, the Veteran's hearing at the time of discharge was well within normal limits in both ears for both clinical and VA purposes.  Moreover, the Veteran had no complaints of any hearing loss or ear problems while in the service or at the time of discharge.  The examiner further opined that it was more likely that the Veteran's hearing loss was due to his civilian occupational noise exposure since he worked in a noisy work environment for Briggs and Stratton for 30 years and because he has a history of recreational firearm use.

A May 2013 letter from Briggs and Stratton, responding to the Veteran's request for copies of their hearing loss information, states that their records "do not extend back to your date of hire and there was not a record of a hearing test every year."

A June 2013 private treatment record indicates that the Veteran requested a VA disability opinion for his hearing loss.  The doctor noted that the Veteran reported a significant amount of noise exposure with the shooting range and during basic training.  The doctor notes that the first audiogram from Briggs and Stratton was in 1974 and shows that he was developing significant hearing loss at that time which progressed over the years.  It was noted that the Veteran reported that he always wore hearing protection while at Briggs and Stratton and he denied other significant history of noise exposure except for some occasional hunting.  The doctor was also under the erroneous impression that the Veteran did not get a hearing evaluation upon discharge.  The doctor's impression was that it was difficult to ascertain exactly what component of hearing loss is as a result of military exposure and his occupational noise exposure since there was no hearing test prior to 1974.

Based on the above, the Board finds that the weight of the evidence is against the claim.  As the January 2013 opinion was provided by a VA audiologist and supported by a reasoned opinion that is consistent with the evidence of record, the Board affords it significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  In this regard, while the evidence shows that the Veteran likely had in-service noise exposure from firearms, significantly, no hearing loss was noted at separation.  Moreover, the November 1997 record shows that the Veteran retired from his job at Briggs and Stratton in 1995 after working there for 31 years, thus indicating that he started working there on or about 1964.  While hearing tests from Briggs and Stratton show that the Veteran had hearing loss by November 1974, there is no record of the Veteran's hearing acuity for approximately the first 10 years.  The November 1997 record also shows that the Veteran reported using hearing protection for only about 15 of the 31 years he worked at Briggs and Stratton even though he worked in machine setup for about 26 of those years.  In addition, the Veteran's recreational noise exposure from hunting, while infrequent, is not in dispute.  Although Briggs and Stratton determined that the Veteran did not incur compensable hearing loss for worker's compensation purposes, it does not follow that his hearing loss was the result of military service, particularly in light of the fact that no records of the Veteran's hearing acuity are available for the first 10 years of his post-service occupation.  Indeed, the June 2013 private examiner could not attribute his hearing loss to the military even when he assumed that the Veteran wore hearing protection throughout his entire 31 years at Briggs and Stratton - which is not supported by the record - and was unaware of the normal audiogram at discharge.

The Board has considered the Veteran's contention that his current hearing loss was caused by service and he and his wife's claims that he has experienced hearing loss ever since he got out of service.  As to the Veteran's assertion of the existence of a medical nexus between his current bilateral hearing loss and his in-service noise exposure, such assertions do not provide persuasive support for the claim.  Simply stated, the Veteran is not competent to address such a matter.  He has not demonstrated that he has any education, training or expertise to discuss the etiology of such a disability and is, thus, a layperson in this regard.  See 38 C.F.R. § 3.159(a)(1).  While it is in error to categorically reject layperson nexus evidence as incompetent, the Board may consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007)).

Here, the matter of whether the Veteran's current bilateral hearing loss is etiologically related to his military service is not a matter within the realm of knowledge of a layperson; rather, such is a complex question that requires education, training and expertise.  Id.  As the Veteran's lay assertions in this regard have no probative value, he can neither support his claim, nor counter the probative opinion of record, on the basis of lay assertions, alone.

As to the Veteran and his wife's statements that he has experienced hearing loss ever since he got out of service, the Veteran is competent to report experiencing difficulty hearing and his wife is competent to report observing her husband experiencing difficulty hearing.  The November 1974 record showing that the Veteran denied that he had ever been to a doctor for ear trouble tends to undercut these assertions although it does not necessarily contradict such a claim.  On balance, however, the Board finds that the probative value of these statements is outweighed by the evidence to the contrary.

In sum, even conceding in-service acoustic trauma, the most probative evidence of record shows that the Veteran's hearing loss was not incurred in service or during the presumptive period.  Hence, he has not met the criteria for service connection, to include by application of the presumptive criteria for chronic diseases.  38 C.F.R. § 3.309(a).  The Board also observes that there is no evidence to show that hearing loss existed or was "noted" in service.  Thus, the provisions of 38 C.F.R. § 3.303(b) pertaining to chronicity or continuity of symptomatology are not for application.

For the foregoing reasons, the Board finds that the claim for service connection for bilateral hearing loss must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107.

ORDER

Entitlement to service connection for bilateral hearing loss is denied.







__________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


